Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

This communication is in response to application No.  16/895,005, filed on 6/8/2020. Claims 21-40 are currently pending and have been examined. Claims 21-40 have been rejected as follow,

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 21-40 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The claims has been amended and Examiner’s  analysis is presented below in all the claims.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  
“identifying, … a video content item identifying a plurality of       segments to play primary video content; identifying, … a set of words from a segment of the plurality of segments by using at least one of a transcription corresponding to the segment or speech recognition on audio content corresponding to the segment; determining, … a classification for the segment based on the set of  words from the segment “

The “identifying and determining…” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method of classifying video content to provide supplemental video content items. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as,
“storing, …. in one or more data structures, an association between the video content item and the classification to categorize the segment of the video content item”.
These are limitations toward accessing or receiving or storing  data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“at least one server”, from the instant disclosure, “…A request for a video document is
transmitted from a client device to a document server to a document server. (Block 1710 and message 1850) In response, the video document server serves a video document which includes one or more ad spots to the requesting client device. (Block 1720 and message 1860)…”, see at least paragraph 154 and Figs. 17-18.
These elements are recited in a very generic way. The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution 
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“at least one server” amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic computer components, software and  data components  cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the  limitations: “at least one server” were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as: “storing, …. in one or more data structures, an association between the video content item and the classification to categorize the segment of the video content item”. These are limitations toward accessing or In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements “at least one server” are anything other than a generic computer component, and the buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);  and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, court decisions cited in MPEP 2106.05(d)(II) indicate that merely computer receives and sends information over a network and a computer storing and retrieving information in memory, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the “at least one server”  limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 31: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.

In addition the Examiner analyses supplementary elements in the claim  in view of the instant disclosure:  “one or more processors coupled with memory”. The Examiner gives the broadest reasonable interpretation. The additional elements in the claim  are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 22-30 and 32-40, the claims recite elements such as	
“second set of words across the plurality of segments”, “second classification”
“timestamp”, “plurality of topical categories”, “content spot temporally adjacent to at …supplemental video”, “from a client device”, etc. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23-26, 30, 31, 33-36 and 40 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Pg. Pub. No. 2003009379 (Logan).

As to claims 21 and 31, Logan discloses a method comprising:
 a) identifying, by at least one server, a video content item identifying a plurality of segments to play primary video content (see “automatically and manually identifying and designating programming segments…”, abstract and Fig. 1);
 b) identifying, by the at least one server, a set of words from a segment of the plurality of segments by using at least one of a transcription corresponding to the segment  or speech recognition on audio content corresponding to the segment
(“[0152] Content that is well suited for these bookmarking techniques consists of segment-able programming like news, sports, or shopping programming, but some techniques apply to other types of programming as well…”, paragraph 152.
“…[0158] The bookmarking mechanism may use speech recognition in combination with a database of navigational words that commonly indicate that a break or segue is in process. These would include words or phrases such as "coming up next", "next week", "Over to you, Bill", etc. "When we return" would signal the start of an ad…”, paragraph 158. 
See also “.. fast forwarding activity may be monitored to identify the beginning point of a segment of interest…”, paragraph 159.

c)  determining, by the at least one server, a classification for the segment based on the set of   words from the segment
(“…[0065] While the parsing of programming content into segments and the association of descriptive metadata with those segments may be automated to some extent as described later, it is frequently desirable to provide one or more human-operated editing workstations which can used to adjust or "fine tune" the time position of markers which delimit the beginning and end positions of segments, and to manually compose descriptive metadata, provide qualitative rankings, and to otherwise classify or describe the content of each segment. ..”, paragraph 65 and “[0094] As an alternative, the metadata provided by users may include segment identification information. For example, a user may identify a segment of programming by marking its beginning and end, and then create metadata, which describes, rates or classifies that segment….”, paragraph 94); and 
d) storing, by the at least one server, in one or more data structures, an association between   the video content item and the classification to categorize the segment of the video content item
(“The metadata created at 111 may be immediately processed or transmitted to the

[0051] Metadata created at the remote location and transmitted via the communications facility 130 may be stored at 133 at the user location…”, paragraph 51 and Fig. 1.
See also, “[0148] 2. Automatically categorize the segments”, paragraph 148).
As to claims 23 and 33, Logan discloses, further comprising:  
a) associating, by the at least one server, the classification with a timestamp defining the segment within the video content item
(“…These "time stamp" values are sent with the metadata to the user location and matched against time stamp information associated with the broadcast programming when received at the user station. For example, a TV program segment may be identified by data indicating the segment was broadcast by WGN beginning at 11:23:42 to 11:32:16 GMT on Oct. 12, 2000…”, paragraph 80); 
b) wherein storing the association between the video content item and the classification   further comprises storing a second association between the classification and the timestamp.
(“[0094] As an alternative, the metadata provided by users may include segment identification information. For example, a user may identify a segment of programming by marking … then create metadata, which describes… classifies that segment. Programming at the user location creates identification metadata for the segment using any of the techniques discussed earlier; for example, by extracting and transmitting a unique fingerprint from the identified programming and transmitting this fingerprint together with start and end offsets, or by identifying the programming source together with the time stamp information specifying the times at which the beginning and end of the segment were originally broadcast”, paragraph 94);
As to claims 24 and 34, Logan discloses, further comprising:  
wherein determining the classification further comprises determining a plurality of topical categories based on the set of words from the segment; and
(Logan discloses topical categories “… segments extracted from several news programs might be recorded during the day with all programming dealing with a particular topic being consolidated into a single composite program devoted to that topic. …”, paragraph 258.
“…[0283] Metadata which indicates the subject matter category or categories (or genre) to which a program segment belongs, or indicates the artist name, album name, or series name may be used to create an initial set of system-created folders and sub-folders for program segments…”, paragraph 283);
b)       wherein storing the association between the video content item and the classification further comprises storing a second association between the video content item and the plurality of topical categories
(“…[0283] Metadata which indicates the subject matter category or categories (or genre) to which a program segment belongs, or indicates the artist name, album name, or series name may be used to create an initial set of system-created folders and sub-folders for program segments [Examiner interprets as association between the video content item and the plurality of topical categories]…”, paragraph 283);

As to claims 25 and 35, Logan discloses, further comprising:  
wherein storing the association between the video content item and the classification further comprises storing the classification to be used to select one of a plurality of supplemental video content items to play in a content spot in the video content item, the content spot temporally adjacent to at least one of the plurality of supplemental video content items
(“ [0015] 1. A remote editing station, which may be at the broadcast facility or at a remote location, classifies, describes or otherwise identifies individual segments of broadcast programming and sends metadata (sometimes referred to as "markup data") identifying and describing those segments to a remote client receiver. For example, the markup data may identify individual segments by specifying the source and the time of the original broadcast, or by specifying some other unique characteristic of the broadcast signal. The program segments may be TV, radio, or Internet programs, or portions of programs, including individual songs, advertisements, or scenes”, paragraph 15 and “[0017] 3. At the client receiver, the metadata is used to identify particular program segments that may then be manipulated in one or more of a variety of ways. For example, the metadata may be used to selectively …; to splice new information, such as computer text or advertising, …”, paragraph 17).
As to claims 26 and 36, Logan discloses, further comprising: 
a) receiving, by the at least one server from a client device, a request for video content to  insert into a content spot in the video content item, the content spot temporally adjacent to at least one of the plurality of segments
broadcast programming and sends metadata (sometimes referred to as "markup data") identifying and describing those segments to a remote client receiver….The program segments may be TV, radio, or Internet programs, or portions of programs, including individual songs, advertisements, or scenes”, paragraph 15.
“[0036] 8. The program segments sent to each subscriber may include advertising materials…”, paragraph 36.
“[0047] Only selected items of metadata may be transmitted to the user location. The specific metadata transmitted may be selected as shown at 115 in a variety of ways. Data describing the demographics of individual users and data specifying user preferences stored at 117 may be used to selectively provide the user with only that portion of the available metadata which is best suited to the needs of the user or which a third party, such as an advertiser, desires to make available to the user….”, paragraph 47.
See also, “…0050] The communication methods or apparatus used to transport metadata and/or content to the user as illustrated at 130 may take many different forms, including: the Internet, a dialup telephone connection through the public switched telephone network (PSTN), a wireless transmission system, cable, private line facilities, or data storage media transported from the content publisher and/or the metadata creator to the user. The communications may take place over a combination of such facilities and, as noted earlier, the content and metadata may be transmitted in one or both directions together or separately …”, paragraph 50, “…metadata which arrives first to subdivide the programming stream into available metadata which describes those segments, facilitates the task at the user location of generating still further supplemental metadata which describes, rates, annotates or recommends programming content …”, paragraph 59.
See advertising in the metadata for content, paragraphs 83-84.
See metadata compensation and watch advertisements compensation, paragraphs 240-241);
 the content spot temporally adjacent to at least one of the plurality of segments
“…These would include words or phrases such as "coming up next", "next week", "Over to you, Bill", etc. "When we return" would signal the start of an ad. …”, paragraph 158.
[0161] Since large numbers of people fast-forward through ads at high speeds, aggregating the data around these clusters (dropping out users who are obviously fast-forwarding past the ad itself) would give a good indication of where the ad stopped. Since the average user stops a certain number of seconds after the ad ends, this average stop time, minus the average error, could be used to deduce the end of the ad and start of the next segment”, paragraph 161); 
b) selecting, by the at least one server, from a plurality of supplemental video content items, a supplemental video content item based on the classification for the segment
(“…For example, the markup data may identify individual segments by specifying the source and the time of the original broadcast, or by specifying some other unique characteristic of the broadcast signal. The program segments may be TV, radio, or Internet programs, or portions of programs, including individual songs, advertisements, or scenes…”, paragraph 15.
See also at least, “…[0171] For rolling content …., detecting the type of music playing might be useful. In many cases, music is used to highlight the "essence" of a movie. In many movies, a characteristic type of music played during each action scene or love scene, for instance. Metadata based on the type and location of this background music could be used to classify areas of content…”, paragraph 171); and 
c) providing, by the least one server to the client device, the supplemental video content      item to play in the content spot in the video content item
(see at least, “[0047] Only selected items of metadata may be transmitted to the user location. The specific metadata transmitted may be selected as shown at 115 in a variety of ways. Data describing the demographics of individual users and data specifying user preferences stored at 117 may be used to selectively provide the user with only that portion of the available metadata which is best suited to the needs of the user or which a third party, such as an advertiser, desires to make available to the user”, paragraph 47 and Fig. 1).
As to claims 30 and 40, Logan discloses,  
wherein receiving the request further comprises receiving the   request for video content including content selection parameters
(Logan’s  system uses selected parameters such as type of content that surrounded the ad and the identity of the viewer to pull advertisements, see paragraph 477); and 

(“[0477] Based on the segment currently being viewed, advertising segments could be dynamically pulled from a database that would be personalized by the type of content that surrounded the ad as defined by the metadata schema [Examiner interprets as the   request for video content including content selection parameters]. Currently ads for a normal broadcast might be inserted based on the surrounding contents (for example, advertising for snow tires inserted in the weather report). In addition, advertising may be inserted into the viewing stream based on the personal traits of the viewer. As contemplated by the present invention, ad placement can be a function of both the surrounding context and the identity of the viewer[Examiner interprets as the   request for video content including content selection parameters]”, paragraph 477). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-29 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20030093790 (Logan).

As to claims 28 and 38, Logan discloses,  
wherein determining the weight further comprises determining the weight different from a second weight for the classification to a second content spot based on a second temporal difference, 
(Logan discloses functionality for weighting  fields, variables or attributes, paragraph 277. Next, Logan US Patent No. 6199076 (called herein Logan76), incorporated by reference,  teaches  assigning different weights to fields or variables “(94) The Program_Segment record also contains an Importance field which is also an array of 16 integers which (at least initially) holds an integer containing the reviewer/editor's assessment of the "importance" of the program segment relative to the subject matter code specified in the corresponding cell in the Subjects array. Thus, if Subjects[7]=12345 and Importance[7]=231, this program segment has been assigned a Another segment may also be relevant to the same subject, but with a different level of importance to that subject. These fields may be used by the host as a weighting factor…”, 20:48-60 of Logan76.
Logan does not disclose 
the second temporal difference different from the temporal difference.
But, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assign different weight to any fields, variables or attributes  such as the data attribute “temporal difference” to yield predictable results. 

As to claims 29 and 39, Logan discloses,  further comprising 
filtering, by the at least one server, the plurality of supplemental video content items to identify a subset of supplemental video content items in accordance with a filtering policy for the content spot
(“[0047] Only selected items of metadata may be transmitted to the user location. The specific metadata transmitted may be selected as shown at 115 in a variety of ways. Data describing the demographics of individual users and data specifying user preferences stored at 117 may be used to selectively provide the user with only that portion of the available metadata which is best suited to the needs of the user or which a third party, such as an advertiser, desires to make available to the user”, paragraph 47.
Logan discloses  in paragraph 215, segment Filters for ads.
through a rules-based system assuming that they are ads. For instance, the rules might say that any ad that the viewer has seen "X" number of times, be deleted, or automatically skipped on playback, etc. In some cases, for instance with an ad-supported modality, the user might have to watch a segment”, paragraph 216 )  and 
wherein selecting the supplemental video content item further comprises selecting the   supplemental video content item from the subset of supplemental video content item
(“0477] Based on the segment currently being viewed, advertising segments could be dynamically pulled from a database [Examiner interprets as comprises selecting the   supplemental video content item from the subset of supplemental video content item]. that would be personalized by the type of content that surrounded the ad as defined by the metadata schema. Currently ads for a normal broadcast might be inserted based on the surrounding contents (for example, advertising for snow tires inserted in the weather report). In addition, advertising may be inserted into the viewing stream based on the personal traits of the viewer [Examiner interprets as comprises selecting the   supplemental video content item from the subset of supplemental video content item]. As contemplated by the present invention, ad placement can be a function of both the surrounding context and the identity of the viewer [Examiner interprets as comprises selecting the   supplemental video content item from the subset of supplemental video content item].
Logan does not expressly disclose
subset of supplemental video content item
subset of content, such as a show or a daily collection of shows”, paragraph 385. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a subset of supplemental video content within the teaching of  Logan to yield predictable results. 

Claims 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20030093790 (Logan)   in view of US PG. Pub. No. 20020093591 (Gong).

As to claims 22 and 32, Logan discloses, further comprising: 
 a) identifying, by the at least one server, a second set of words across the plurality of segments identified by the video content item by using at least one of a second transcription            corresponding to the video content item or speech recognition on audio content of the video   content item
(“…[0103] The user's ability to create and share metadata that describes, classifies or relates to selected broadcast programming segments thus enables users to create a community surrounding those segments in which a rich variety of information exchanges and transactions can occur…”, paragraph 103.
“… the aggregation of data which distinguishes program segments … can be used to identify popular segments [Examiner interprets as second set of words across the plurality of segments identified]. For example, a substantial number of viewers … to find the Top Ten segment. The system can learn to spot these clusters of segments or content through…”, paragraph 162.
to classify areas of content [Examiner interprets as a second set of words across the plurality of segments] into different moods or types of content such as love scenes, action scenes, etc…”, paragraph 171.
“[0336] The database may futher include Searchable Text data beyond the segment slugs and describers already noted. This text data may include reviews, cast lists, narrative descriptions, close captioned text, and keyword descriptors,…”, paragraph 336);  
b) determining, by the at least one server, a second classification for an entirety of the video content item based on the second set of words
(“…descriptive metadata and classifying the content…”, paragraph 65.
“…0114] Programming may be described, classified [Examiner interprets as classification for an entirety of the video content] and rated using metadata formats. Standard rating systems have been widely promulgated using the World Wide Web Consortium (W3C) Platform for Internet Content Selection (PICSJ). The PICS specification enables labels (metadata) to be associated with content and was originally designed to help parents and teachers control what children access on the Internet, …”, paragraph 114.
See also, “[0179] There are four types of viewer-generated bookmarking information [Examiner interprets as segmenting for classification of large area]: Fast-forwarding or other analog motions through the video, bookmarking for later repeat viewing or showing to others, bookmarks made to send to a friend, and bookmarks made for purposes of saving. In this list, viewers can be assumed to have the most thought into Viewers saving segments [Examiner interprets as segmenting for classification of large area] would therefore be presumed to have put the most thought into the exact placement of the bookmark. As a result, as data from these multiple sources is compiled and synthesized, extra weight would be put into the latter categories”, paragraph 179); 
and c) storing, by the at least one server, in the one or more data structures, a second association between the video content item and the second classification to classify the entirety of the video content item
(“[0331] Metadata which describes programs and the segments which make up those programs may be advantageously stored in a relational, hierarchical or object-oriented database, preferably with the ability to accept and deliver data in XML format”, paragraph 331).
Although, Logan discloses share metadata and creation of a community surrounding segments, paragraph 103 and classification of areas of content, paragraph 171. Logan does not expressly disclose
classification for an entirety of the video content item

However, Gong teaches  “video summarization” in Fig. 1  and “…video summarization module in the foregoing system, the audio-visual summarization module here ….. Instead, it creates an audio summary by selecting speech units in descending order of their importance ranks …until the audio summary reaches the user specified length …”, paragraph 63. See also paragraph 8 and at least “… detecting audio segments comprising non-speech 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gong’s teaching with the teaching of  Logan. One would have been motivated to  provide functionality to provide video segment summary in order to support video summarization and facilitate content classification of the entirely video item (Gong paragraphs 9 and 14).

Claims 27 and 37 is rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20030093790 (Logan)   in view of US Patent No. 6724933 (Lin).

As to claims 27 and 37, Logan discloses,  further comprising: 
a) identifying, by the at least one server, a temporal difference between the segment and a  content spot identified by the video content item in which to play supplemental video content
(Logan discloses “…adjust or "fine tune" the time position of markers which delimit the beginning and end positions of segments… control the placement of time markers…”, paragraph 65;
“…The metadata for individual segments may then include values that specify a time offset from the signature marker [Examiner interprets as temporal difference] and, in that way, uniquely identify the segment…”, paragraph 82.
changed the timing of a broadcast program in order to introduce advertising of different lengths, or to add locally focused content not included with the version from which the metadata is made…”, paragraph 83.
“… the metadata were marking the beginning of an advertising segment, the fingerprint should be within and near the start of that advertising segment. Alternatively, the fingerprint to be detected to establish the time mark may be within only the first of a sequence of segments, with the first and remaining segments having start and end times expressed by offsets from the single time mark….”, paragraph 84.
Logan elaborates in “…time offsets which delimit the programming into segments…”,  paragraphs 85-86.
Further, Logan’s system teaches “time-shifted basis … the metadata is created”, “…performing time-shifted playback under metadata control ….”, paragraphs 244-247); 
b) determining, by the at least one server
 (Logan teaches weight based on time “…highest positive weighted rating and which, together with other high rated program, have an combined playing time..”, paragraph 279);
c) wherein selecting the supplemental video content item further comprises selecting the    supplemental video content item based on the weight
(Longan’s system has functionality for “…extra weight would be put into the latter categories….”, paragraph 179,  “…re-adjust bookmarks… given extra weight in the overall averaging process”, paragraph 182, “…scheduling metadata (playlist) may determined from the weighted combination of the user's demographic characteristics….”, paragraph 277).

a weight for the classification to the content spot   based on the temporal difference
(“…considering the temporal constraints, i.e., shots that are closer to each other in time are more likely to belong to the same scene, the correlation score between two shots is weighted by a temporal proximity (or, attraction) factor”, Col. 9:4-9.
“…analyze one or more spatio-temporal attributes of frame(s) of the received media, generate a correlation score between frames based, at least in part, on the spatio-temporal attributes of the frames….”, claim 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lin’s teaching with the teaching of  Logan. One would have been motivated to  provide functionality to analyze  spatio-temporal attributes of media frames in order to support correlation scoring of frames (see at least Lin claim 32).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Metadata-driven multimedia access. IEEE. 2003. This publication presents  methods for (personalized) selection of desired content from all available content, followed by the organization of related variations of a single piece .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/11/2021